Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(m)(3) Date: To: BANK NAME ADDRESS OF PRINCIPAL OFFICE CITY STATE ATTENTION: PARTICIPATING BANK AGREEMENT Ladies and Gentlemen: M.J. WhitmanLLC (MJW), as the distributor of the shares of the series (and any classes thereof) of Third Avenue Trust listed on Exhibit A attached hereto (each a Fund and, collectively, the Funds), acting as agent for the Funds, has the exclusive right to effect the sale of shares of the Funds for the purpose of resale. MJW understands that you are a bank as defined in Section 3(a) (6) of the Securities Exchange Act of 1934, as amended (your signature below shall constitute your representation as such) that desires to make available shares of the Funds to your customers on the following terms: 1. You and MJW agree to abide by all federal and state rules and regulations that are now or may become applicable to transactions hereunder. This Agreement as well as your authority to make shares available to your customers will automatically terminate without notice if you shall cease to be a bank as defined above. Either party may terminate this Agreement at any time upon 10 days written notice from an authorized officer provided that any transaction then in process shall be completed and as to such transaction(s), this Agreement shall remain in full force and effect. 2. You acknowledge that you are solely responsible for all suitability determinations with respect to offers and sales to your customers of shares of the Funds (including the selection of a particular class thereof with respect to any Fund offering multiple classes of shares). Orders for shares received from you and accepted by MJW will be at the public offering price applicable to each order, as established by the then current and effective prospectus and/or statement of additional information of the Applicable Fund or Funds (the Prospectus). The public offering price is the net asset value per share of the applicable Fund (or of its relevant class, if the Fund offers multiple classes of shares) as computed at the close of trading (currently 4 p.m. New York time) of the regular session M. J. Whitman LLC 622 Third Avenue New York, NY 10017 Telephone: 212.888.2290 Website: www.mjwhitman.com Member FINRA/SPIC of the New York Stock Exchange (NYSE) (the Close of Trading) each day the NYSE is open for trading, plus the applicable sales charge, if any, as described in the Prospectus. You certify that all Instructions delivered to MJW on any Business Day shall have been received by you from the Client-shareholder by the Close of Trading on such Business Day and that any Instructions received by you after the Close of Trading on any given Business Day will be transmitted to MJW on the next Business Day. You further certify that all such Instructions received by you from a Client-shareholder by the Close of Trading on any Business Day will be delivered to MJW on such Business Day.
